DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Preston H. Smirman on April 19, 2021.
The application has been amended as follows: 
In the claims filed March 22, 2021:
Claim 34, line 2 – “a profiled” has been replaced with “the profiled”
Claim 35, line 1 – “a profiled” has been replaced with “the profiled”
Claim 22 – Cancelled
Claim 30 – Cancelled

Claims 36-52 – Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 4617759 and US 5916076 fail to disclose, in combination with the other limitations of independent claim 19 – “wherein the movement arrangement protrudes into the sealing arrangement approximately at an acute angle in relation to the profiled element; wherein the movement arrangement is disposed so as to be approximately orthogonal to the base of the profiled arrangement.”
Additionally, WO 2003/052334 fails to disclose, in combination with the other limitations of independent claim 19, a “hollow chamber of the sealing arrangement” as recited in claim 19 and a person of ordinary skill in the art would not remove the magnet insert 20 from within the chamber 19 of WO 2003/052334.
Furthermore, a person of ordinary skill in the art would not interpret the reinforcement structure 56 of US 2009/0277096 as a “movement arrangement” as recited in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634